219 F.2d 114
Frank BUZZIE, Petitioner,v.Robert A. HEINZE, Warden, Folsom Prison, Respondent.
Misc. No. 409.
United States Court of Appeals, Ninth Circuit.
January 18, 1955.

Frank Buzzie in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
Buzzie's motion to have an application for a writ of habeas corpus filed forma pauperis was denied by the United States District Court for the Northern District of California, Northern Division, and no appeal was taken.


2
He now has applied to this court for a writ of habeas corpus. We are without jurisdiction to grant the writ and the application is dismissed. Taylor v. Squier, 9 Cir., 183 F.2d 67; 28 U.S.C. § 2241.